 1                                                                    The Honorable Thomas S. Zilly

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT SEATTLE

      SEATTLE TIMES COMPANY,
 6
                                 Plaintiff,                   NO. 2:15-cv-01901-TSZ
 7
                  v.                                         ORDER
 8
      LEATHERCARE, INC.; STEVEN RITT, an
 9    individual; and the marital community composed
      of STEVEN RITT and LAURIE ROSEN-RITT,
10                 Defendants and Third-Party Plaintiffs,

11                v.

12    TOUCHSTONE SLU LLC, a Washington limited
      liability company; and TB TS/RELP LLC, a
      Washington limited liability company,
13
                                 Third-Party Defendants.
14

15                LeatherCare, Inc.’s unopposed Motion for Stay of Execution of Judgment Pursuant to

     Federal Rule of Civil Procedure 62(b), docket no. 339, is GRANTED. Execution on the portion
16
     of the August 15, 2018, Judgment (docket no. 271) owed by LeatherCare, Inc. to the Seattle
17
     Times Company in the amount of $1,854,755.39 is hereby STAYED.
18
                  IT IS FURTHER ORDERED that LeatherCare, Inc. shall post a bond in the amount of
19 $1,945,267.00, which shall not expire sooner than 24 months from the date of its issuance. Said

20 bond shall be posted within 21 days of the date of this Order.

21                DATED this 24th day of May, 2019.

22

23
                                                            A
                                                            Thomas S. Zilly
     ORDER - 1                                              United States District Judge



     1919801.01
 1 Presented by:

 2 RYAN, SWANSON & CLEVELAND, PLLC

 3 By s/ Jo M. Flannery
      Jo M. Flannery, WSBA #26086
 4    Kristin Nealey Meier, WSBA #33562
      Attorneys for Defendants/Third Party Plaintiffs
 5    RYAN, SWANSON & CLEVELAND, PLLC
      1201 Third Avenue, Suite 3400
      Seattle, Washington 98101-3034
 6    Telephone: (206) 464-4224
      Facsimile: (206) 583-0359
 7    flannery@ryanlaw.com
      kmeier@ryanlaw.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2




     1919801.01
